            Case 3:20-cv-00006-IM      Document 15       Filed 03/13/20     Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



BRANDON LEE HENDRIX,                                                 Case No. 3:20-cv-00006-IM

                      Plaintiff,                                                    JUDGMENT
       v.

COLUMBIA COUNTY JAIL, WELLPATH
MEDICAL,

                      Defendants.


IMMERGUT, District Judge.

       Based on the Record,

       IT IS ORDERED AND ADWDGED that this Action is DISMISSED, with prejudice.

This Court certifies that an appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.

       DATED this    J3~y of March, 2020.


                                                ~    Karin J. Immergut
                                                     United States District Judge


PAGE 1 - JUDGMENT
